Barnard, P. J.
Upon the appeal in this action from the supreme court to the court of appeals, an undertaking was given apparently to cover the costs of-the appeal only. There had been an undertaking given upon the appeal from the trial count to the general term, which provided for the payment of the judgment and costs. An action was brought upon the undertaking that was given upon the appeal to the court of appeals. A judgment was given thereon for the original judgment, the costs of the general term, and the costs of the .court of appeals. Upon appeal, the general term *692concluded that the undertaking was not given to cover the judgment and general term costs, and reversed the judgment. The plaintiff appealed to the court of appeals, and the decision is not yet made. This action was brought to recover upon the undertaking given upon the appeal to the general term. Judgment was given for the original judgment and for the general term costs. The sole question is whether the first action is .a bar to this one. As the record stands, it is not. The first judgment is entirely reversed, and the plaintiff is justified in acting upon the reversal. If the court of appeals reverse the judgment of the general term, there will be two judgments for the same amount; but there can be but one satisfaction. In this case the sureties are the same in both appeals. If it were otherwise, an action against the sureties on each appeal would have been rejected. The judgment should be affirmed, with costs. ■